Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 10/14/2021 in which claims 1, 4-6, 12-13, and 34 are amended, claims 3, 22-29, 32-33, and 35 were canceled has been entered of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abedifard (US Pat. 10,395,710) in view of Kato (US Pub. 2016/0336055).
Regarding claim 1, Fig. 2 of Abedifard discloses an apparatus, comprising: 
a plurality of memory cells [memory array 98 and 102]; 
an amplifier component [126]; 
a plurality of signal development components [112A to 112D, since there is signal develops on lines 112A to 112D, they each can be considered signal 
a selection component [MUX 124] coupled with the plurality of signal development components [112A to 112D] and configured to selectively couple a selected signal development component of the plurality of signal development components with the amplifier component [126].
Abedifard does not specifically disclose signal development components comprising a signal storage element different than the one or more memory cells. However, Fig. 10 of Kato discloses a memory device having signal development components [within LYR1], each comprising a signal storage element [CB1 or CB2] different than the one or more memory cells.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaches of Kato’s memory device having signal development component comprising storage element to the teaching of Adedifard’s sense amplifier for a purpose of storing signal on the access line. 
Regarding claim 2, Fig. 2 of Abedifard discloses wherein each signal development component [112A to 112D] of the plurality of signal development components is associated with a set of memory cells of the plurality of memory cells [cells 104A to 104D], the apparatus further comprising: a plurality of second selection components [MUX 128], each second selection component of the plurality of second selection components associated with a respective signal development component [120A to 120D] and configured to selectively couple any one memory cell [116A to 116D] of the set with the respective signal development component.
Regarding claims 4 and 9, Fig. 2 of Adedifard discloses wherein the plurality of memory cells are distributed across one or more layers [memory cell 104A is an MRAM, which inherently comprises multi layers], and the signal storage elements of the plurality of signal development components are distributed across the one or more layers [data signals stores in memory layer].
Regarding claims 5 and 10, Fig. 2 of Adedifard discloses wherein the plurality of memory cells are distributed across one or more layers [memory cell 104A is an MRAM, which inherently comprises multi layers], and the signal storage elements of the plurality of signal development components are distributed across one or more different layers  [data signals stores in memory layer].
Regarding claims 6 and 11, Fig. 1 of Adedifard discloses wherein each signal storage element of the plurality of signal development components comprises a capacitor [64].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abedifard (US Pat. 10,395,710) in view of Kato (US Pub. 2016/0336055) and further in view of Mueller et al. (US Pub. 2012/0300566).

    PNG
    media_image1.png
    716
    649
    media_image1.png
    Greyscale

Regarding claim 7, Adedifard discloses all claimed invention, but does not specifically disclose wherein each signal development component of the plurality of signal development components comprises a charge transfer sensing amplifier. However, Fig. 2 of Mueller discloses a memory device having sense amplifier connects 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaches of Mueller’s memory device having signal development component comprising a charge transfer sensing amplifier to the teaching of Adedifard’s sense amplifier for a purpose of having faster and more accurate reading and writing operations [paragraph 0017].
Regarding claim 8, Adedifard does not teach or suggest wherein the amplifier is configured to transfer charge between a first access line and a second access line based at least in part on one or both of a voltage of the first access line and a voltage of the second access line. However, Fig. 2 of Mueller discloses wherein the amplifier is configured to transfer charge between a first access line [AL1] and a second access line [AL2] based at least in part on one or both of a voltage of the first access line and a voltage of the second access line [voltage on AL2 to turn on transistor 222a to transfer voltage from AL1 to AL2].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaches of Mueller’s memory device having signal development component comprising a charge transfer sensing amplifier to the teaching of Adedifard’s sense amplifier for a purpose of having faster and more accurate reading and writing operations [paragraph 0017].

Allowable Subject Matter
Claims 12-21, 30-31, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art does not teach or suggest either alone or in combination an apparatus comprising: develop a signal at a signal development component of the plurality of signal development components based at least in part on selectively coupling the signal development component with a memory cell of the plurality of memory cells, wherein developing the signal at the signal development component is associated with a first latency; and generate an output signal of the amplifier component based at least in part on the developed signal at the signal development component, wherein generating the output signal of the amplifier component is associated with a second latency that is shorter in duration than the first latency and in combination with other limitations.
Regarding claim 13, the prior art does not teach or suggest either alone or in combination an apparatus comprising: generate a signal at a signal development component of the plurality of signal development components based at least in part on selectively coupling the signal development component with the amplifier component, wherein generating the signal at the signal development component is associated with a third latency; and develop a cell write signal at a memory cell of the plurality of memory cells based at least in part on the generated signal at the signal development component, wherein developing the cell write signal at the memory cell is associated with a fourth latency that is longer in duration than the third latency and in combination with other limitations.

Regarding claims 14-21, the prior art does not teach or suggest either alone or in combination a method comprising: coupling, during a second time interval that overlaps the first time interval and based at least in part on determining to access the second memory cell, the second memory cell with a second signal development component; coupling, during a third time interval subsequent to the first time interval, the first signal development component with an amplifier component; and coupling, during a fourth time interval subsequent to the second time interval, the second signal development component with the amplifier component and in combination with other limitations.
Regarding claims 30-31, the prior art does not teach or suggest either alone or in combination an apparatus comprising: during a second time interval that overlaps the first time interval and based at least in part on the determination to access the first memory cell and the second memory cell, the second memory cell with a second signal development component of the plurality of signal development components; couple, during a third time interval that follows the first time interval, the first signal development component with the amplifier component; and couple, during a fourth time interval that follows the second time interval, the second signal development component with the amplifier component and in combination with other limitations.
Regarding claim 34, the prior art does not teach or suggest either alone or in combination an apparatus comprising: a second plurality of selection components each coupled with the plurality of access lines associated with a respective one of the plurality of signal development components and configured to selectively couple a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825